            Case 1:21-cv-07228-RA Document 8 Filed 09/01/21 Page 1 of 2

                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 9/1/2021



 MARIA TORRES,
                                                                     21-CV-7228 (RA)
                                 Plaintiff,
                                                                           ORDER
                         v.

 NEW YORK UNIVERSITY HOSPITAL,

                                 Defendant.

RONNIE ABRAMS, United States District Judge:

        As discussed at today’s emergency proceeding, Plaintiff Maria Torres may bring an action

in this Court on behalf of her mother only if she is represented by a licensed attorney. See Berrios

v. NYCHA, 564 F.3d 130, 134 (2d Cir. 2009); see also Fed. R. Civ. P. 17(c) (outlining the

requirements under which “a minor or incompetent person” may bring legal action by a

representative). Because Ms. Torres is not a licensed attorney admitted to practice in the Southern

District of New York, the motion for reconsideration of this Court’s dismissal is denied.

        This Court dismissed the action without prejudice. See Dkt. 4. Accordingly, should Ms.

Torres decide to pursue this action in this Court, she must do so through a licensed attorney.

Should Plaintiff need assistance, she may wish to consult the New York Legal Assistance Group’s

legal clinic for pro se litigants, by visiting its website at nylag.org/pro-se-clinic/ or by calling (212)

659-6190. This clinic, which is neither part of nor run by the Court, assists pro se litigants with

federal civil cases.

        Plaintiff has represented that Defendant New York University Hospital has not yet been

served with a copy of the complaint. As discussed at today’s proceeding, “the plaintiff [in a
            Case 1:21-cv-07228-RA Document 8 Filed 09/01/21 Page 2 of 2




federal action] is responsible for having the summons and complaint served.” Fed. R. Civ. P. 4(c)

Service must comply with the requirements of Federal Rule of Civil Procedure 4.

         The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff, and to

terminate the item at docket number 5. In light of the time sensitive nature of this filing, the

Court will also send a copy to Plaintiff via email.



SO ORDERED.
Dated:      September 1, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge




                                                   2
